 

2:19-cr-00403-CAS cee C tion EES BTS OY RBage 1 of 2 Page ID #113

CENTRAL DISTRICT OF CALIFORNIA
CASE SUMMARY

 

 

 

 

 

case Number V KTS - J U) 4

 

U.S.A. v. Bonize Bon

 

Indictment [_] Information

Investigative agency (FBI, DEA, etc.)

J at CAS -2 Defendant Number 2

 

Year of Birth 1988

 

DOL-OIG

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."

OFFENSE/VENUE

a. Offense charged as a:

[-] Class A Misdemeanor [_] Minor Offense [_] Petty Offense
Class B Misdemeanor [_]| Class C Misdemeanor [y] Felony

b. Date of Offense 1/2018-June 18, 2019

 

c. County in which first offense occurred

Ventura

 

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

[_] Los Angeles
[_] Orange
Riverside

[] San Bernardino

Ventura

[_] Santa Barbara
[_] San Luis Obispo
[_] Other

Citation of Offense 18 USC 371, 1431, 1028A(a)(1)

 

 

e. Division in which the MAJORITY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
. [_] Eastern (Riverside and San Bernardino) [| Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before trial?

No [_] Yes

If "Yes," Case Number:

 

Pursuant to General Order 19-03, criminal cases may be related
if a previously filed indictment or information and the present
case:

a, arise out of the same conspiracy, common scheme,
transaction, series of transactions or events; or

b, involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
sentencing proceedings if heard by different judges.

Related case(s), if any (MUST MATCH NOTICE OF RELATED

CASE): N/A

 

 

PREVIOUSLY FILED COMPLAINT/CVB CITATION
A complaint/CVB citation was previously filed on: 5/30/19

Case Number: 19-MJ-2291

 

Assigned Judge:

 

Charging: 18 USC 1349, 1341, 1028(a)(1)
The complaint/CVB citation:

is still pending

|] was dismissed on:
PREVIOUS COUNSEL
Was defendant previously represented?
David S. Markus
786 897-4790

 

[_] No Yes

IF YES, provide Name:

 

Phone Number:

COMPLEX CASE
Are there 8 or more defendants in the Indictment/Information?

[ ] Yes* No

Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* [Y] No
*AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE

TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
CHECKED.

SUPERSEDING INDICTMENT/INFORMATION
IS THIS A NEW DEFENDANT? [ | Yes [lv] iv] Ne,

This is the N/A a 1stxnd).
The superseding case was previous

 

  

 

superseding Harge | tie,

 

mG

sei Hd 2 1

 

Case Number

aga us

The superseded case: :
[_] is still pending before Judge/Ma sta

ve
=

 

 

[-] was previously dismissed on

 

Are there 8 or more defendants in the superseding case?

[_] Yes* [ ] No
Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* [_] No
Was a Notice of Complex Case filed on the Indictment or
Information?
[_] No

[] Yes
*AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
FILED IF EITHER "YES" BOX IS CHECKED,

 

CR-77 (N2/10)

CASF SEIMMARY

Pane 1 nf?

 
Case 2:19-cr-00403-CAS BYE RREHAEES AE BIT SOY RB age 2 of 2. Page ID #:114

CENTRAL DISTRICT OF CALIFORNIA
CASE SUMMARY

 

INTERPRETER
Is an interpreter required?  [_] YES NO
IF YES, list language and/or dialect:

 

OTHER

[_] Male Female
U.S. Citizen [_] Alien

Alias Name(s)

 

 

This defendant is charged in:
[] All counts

Only counts: 1-5

 

[] This defendant is designated as "High Risk" per
18 USC § 3146(a)(2) by the U.S. Attorney.

[_] This defendant is designated as "Special Case" per
18 USC § 3166(b)(7).

Is defendant a juvenile? [] Yes [J] No
IF YES, should matter be sealed? [_] Yes [_] No

The area(s) of substantive law that will be involved in this case
include(s):

[_] financial institution fraud [| public corruption

 

 

CUSTODY STATUS

Defendant is not in custody:
a. Date and time of arrest on complaint: 6/18/2019

“b. Posted bond at complaint level on: $25,000 secured
in the amount of $

c. PSA supervision? [_] Yes [_]No
d. Is on bail or release from another district:

 

 

Defendant is in custody:
a. Place of incarceration: [_] State [_] Federal

b. Name of Institution:

 

c. If Federal, U.S. Marshals Service Registration Number:

 

d.[_] Solely on this charge. Date and time of arrest:

 

e, On another conviction: [] Yes [] No
IFYES: [_] State [| Federal

f. Awaiting trial on other charges: [] Yes [_] No
IF YES: [7] State Ol Federal AND

Name of Court:

[_] Writ of Issue

 

Date transferred to federal custody:

This person/proceeding is transferred from another district

 

 

 

 

government fraud [_] tax offenses pursuant toF.R.CrP,  ___20 a
[_] environmental issues [_] mail/wire fraud
[_] narcotics offenses [_] immigration offenses
[_] violent crimes/firearms [_] corporate fraud
[_] Other
EXCLUDABLE TIME
Determinations as to excludable time prior to filing indictment/information. EXPLAIN: None
—

Date 07/12/2019

Ranee A. Katzenstein }

 

Signature of Assistant U.S. Attorney

a

 

a

Los
PrintName ~

 

CR-79 (N2/101

CASE CHINMMARY Pana 2 nf 2
